Title: From Thomas Jefferson to Thomas McKean, 9 January 1800
From: Jefferson, Thomas
To: McKean, Thomas



Dear Sir
Philadelphia Jan. 9. 1800.

Mr. Beckley informs me he has proposed himself to your notice in the disposal of offices in this state. his long residence here has given you such opportunities of personal knolege of him that it is unnecessary to supply that: otherwise I should add with pleasure & truth my testimony of the talents, diligence & integrity with which he has conducted himself in office, and of his zealous attachment to good principles in government. but all this has been under your own eye, and my putting pen to paper on the subject is only because he has set some value on my evidence. with the scales of justice in your hand, and weighing in them the qualifications of every candidate, we are in duty bound to say ‘thy will be done.’ our confidence in the merits of a friend leaves nothing to fear from the issue of that trial. with great and sincere respect & esteem for you personally, and constant prayers for calm seas & temperate breezes on the voyage to which you are committed, I am Dear Sir
Your friend & humble servant

Th: Jefferson

